DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 5, 9, 14, 18, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2019/0253944) in view of WANG et al (US 2019/0150219)


	Regarding claim 1, 14, 25 information processing method applied to a user equipment (UE) operating in a single registration mode, comprising: 
receiving assistance information from a core network of a first network (KIM: ¶102, ¶110, ¶70, the UE/terminal in a single registration mode receives information assisting it in inter-system/inter-RAT handover/mobility);	initiating an attaching or initial registration procedure according to the assistance information received from the first network when the UE is moving between the first network and a second network, the first and second networks utilizing different access technologies (KIM: ¶110, ¶112, ¶126, the UE performs attachment procedure based on the request message with assistance information received from the source base station (a 5G network base station/first network)); 	wherein the step of initiating an attaching or initial registration procedure according to the assistance information received from the first network when the UE is moving between the first network and a second network comprises: 
determining whether the UE in single registration mode can be supported in the first network according to the assistance information received from the first network; initiating the attaching or initial registration procedure when accessing the second network, if the UE in single registration mode cannot be supported in the first network (KIM: ¶110, ¶112, ¶126, ¶102, when it is determined that NGx interface is not supported between the 5G-CN and EPC (i.e. the UE in the single registration mode cannot be supported), the UE performs an initial attachment);	
wherein the assistance information comprises: an indication from a core network element or registration mode negotiated on the NAS level, or performing a reselection to the second network (KIM: ¶110, ¶126,  an indication is provided to the UE for the release and redirection indicating that the inter-system handover is not available; this indication is from a core network, see Fig. 5 and ¶108); 	the step of determining whether the UE in single registration mode can be supported in the first network according to the assistance information received from the first network comprises: determining whether the UE in single registration mode can be supported in the first network according to the indication or a result of the registration mode negotiation (KIM: ¶110, ¶112, ¶126, ¶102, it is determined that NGx interface is not supported between the 5G-CN and EPC (i.e. the UE in the single registration mode cannot be supported) based on a communication between the base station of the 5G network and the UE (equivalent to registration mode negotiation i.e. a negotiation between hand-over or redirection based on the registration mode of the UE and Nx interface availability)).
KIM remains silent regarding explicitly discloses that the indication from the source core network element being an NAS level indication.
WANG et al (US 2019/0150219) discloses the indication from the source core network element being an NAS level indication. (WANG: ¶96, NAS message reestablishment request is an NAS message which indicates a reselection procedure). 
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of WANG as it provides a well-known NAS level messaging to command reestablishment of connection over a RAT network and support the service and session continuity on a per-session basis using Service and Session Continuity (SSC) modes (¶2) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of WANG in order to improve compatibility and mobility of the user device. 

Regarding claim 5, 18, KIM modified by WANG discloses method according to claim 1, 
wherein the step of initiating an attaching or initial registration procedure according to the assistance information received from a first network when the UE is moving between the first network and a second network comprises: 
determining whether an access to the second network is needed according to the assistance information received from the first network; initiating the attaching or initial registration procedure when accessing the second network, if the access to the second network is needed (KIM: ¶110, ¶112, ¶126, ¶102, when it is determined that NGx interface is not supported between the 5G-CN and EPC (i.e. the UE in the single registration mode cannot be supported), the UE performs an initial attachment; this is performed when it is determined that an access to the other system (LTE/EPC) is necessary due to the quality measurements ).

Regarding claim 9,  KIM modified by WANG discloses method according to claim 1, wherein the assistance information comprises: 
an instruction sent by a core network in the first network through an NAS message, the instruction comprising: an instruction of performing a reselection to the second network (KIM: ¶110, ¶126, redirection procedure is indicated in the instruction sent by the network to the UE; WANG: ¶96, ¶146, ¶170, NAS message reestablishment request).


Claims 6-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM modified by WANG as applied to claim 5/18 above, further in view of PARKVALL et al (US 2020/0120482)
Regarding claim 6, 19,  KIM modified by WANG method according to claim 5/18, wherein the assistance information comprises: an instruction sent by a base station in the first network through an message, the instruction comprising: information about cells of the second network; or an indication that switching among different access technologies is not supported; or an instruction of performing a reselection to the second network (KIM: ¶110, ¶126, redirection procedure is indicated in the instruction sent by the network to the UE).
KIM modified by WANG remains silent regarding the message being an RRC message. 
However, PARKVALL discloses indication the message being an RRC message (PARKVALL: ¶324-342, the inter-RAT handover and release functions are via RRC messages).
A person of ordinary skill in the art working with the invention of KIM modified by WANG would have been motivated to use the teachings of PARKVALL as it provides a way to improve standard compliance by using standard signaling protocol of RRC signaling in order to perform the control functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by WANG with teachings of PARKVALL in order to enhance standard compliance.

Regarding claim 7, KIM modified by WANG modified by PARKVALL discloses the method according to claim 6, wherein the RRC message is an RRC connection release message (PARKVALL: ¶326, RRC connection release message).

Regarding claim 8,  KIM modified by WANG modified by PARKVALL discloses method according to claim 7, wherein the instruction is sent when the first network fails to switch among different access technologies (KIM: ¶126, when the inter-system handover/switch is not possible/failed by the first network/AFM).
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Applicants argue,
“ 
    PNG
    media_image1.png
    824
    727
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    527
    745
    media_image2.png
    Greyscale
”
	Examiner respectfully disagrees with the above argument. Applicants take a position that KIM modified by WANG does not disclose “determining whether the UE is the single registration mode can be supported in the first network according to the assistance information…” Examiner respectfully discloses that KIM recites:
	[0108] The 5G-CN 125 transmits a handover required acknowledge message to the source base station 115 in order to indicate that preparation for handover is completed at step S565. The handover required acknowledge message may contain a handover command message. If the NGx interface is not available, the operations S540 to S560 are not performed, and information on not supporting the inter-System handover is notified to the source base station 115 through the handover required acknowledge message.
 [0110] If the inter-System handover is not supported, the source base station 115 may request the UE 100 to perform a Release with Redirection procedure instead of the handover command message.
[0126] The UE receives the handover command message and performs the inter-RAT handover. Or when received a command indicating that the inter-RAT handover is not available, the UE may perform a redirection procedure through initial attachment to the target base station at step S770.
	The UE receives an indication expressly indicating the UE that the single registration mode is not available at the network.


	Further, similar to the problem solved by the current application’s invention, the UE only performs this reselection when it gets an indication (equivalent to the assistance information) from the network. This indication is in fact from the core network i.e. 5G-CN. See below. 

    PNG
    media_image3.png
    1356
    849
    media_image3.png
    Greyscale

	A person of ordinary skill in the art would reasonably interpret this as “determining whether the UE is the single registration mode can be supported in the first network according to the assistance information”.
	Furthermore, a core network indication is not explicitly disclosed to be an NAS level indication by KIM’s invention. However, such an indication being an NAS is disclosed by WANG’s at least Fig. 6 and ¶96.
[0096] … After that, the SMF 612 may transmit a NAS message with the PDU session re-establishment required at step 618 to the WTRU 602 via the AMF 606 and the (R)AN 604. Upon receiving the NAS message with the PDU session re-establishment required, at step 620, the WTRU 602 may initiate the PDU session release procedure with the SMF 612 and trigger the WTRU 602 to release the PDU session (hereinafter, the old PDU session)…

A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of WANG as it provides a well-known NAS level messaging to command reestablishment of connection over a RAT network and support the service and session continuity on a per-session basis using Service and Session Continuity (SSC) modes (¶2) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of WANG in order to improve compatibility and mobility of the user device. 

	All remaining arguments are based on PARKVALL being relied upon for NAS level signaling. Therefore, the arguments are addressed as above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461